Citation Nr: 0529893	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a head injury.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disorder.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disorder.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from August 1980 
to August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that determined that new and material 
evidence had not been received to reopen the previously 
denied claims of entitlement to service connection for 
residuals of a head injury, a left knee disorder, a right 
knee disorder, and a back disorder.  

In May 2005, the veteran presented testimony at a travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge.  The transcript of that hearing has been associated 
with the claims folder.  

In July 2005, additional documents were received by the RO 
that were subsequently associated with the claims file.  
These additional documents, however, are not pertinent to the 
issues at hand, and as such need not be referred to the RO 
for its consideration at this time.  The case is now ready 
for appellate review.

In this decision, the appellant's claims pertaining to a 
right knee disorder, a left knee disorder, and a back 
disorder will be reopened and are remanded to the RO for de 
novo review via the Veterans Benefits Administration (VBA) 
Appeals Management Center (AMC), in Washington, D.C.  They 
will be addressed in the REMAND portion of the decision 
below.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues decided 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the appellant of the law and regulations 
applicable to the claims considered herein and the evidence 
necessary to substantiate them.

2.  The RO denied claims of entitlement to service connection 
for a right knee disorder, entitlement to service connection 
for a left knee disorder, and entitlement to service 
connection for a back disorder when it issued unappealed 
rating decisions in July 1985, October 1987, and September 
1996.

3.  Evidence received since the September 1996 rating 
decision bears directly and substantially upon the specific 
matters of entitlement to service connection for a right knee 
disorder, entitlement to service connection for a left knee 
disorder, and entitlement to service connection for a back 
disorder, is neither cumulative nor redundant, it relates to 
an unestablished fact necessary to substantiate the claims, 
and it raises a reasonable possibility of substantiating the 
claims of entitlement to service connection for a right knee 
disorder, entitlement to service connection for a left knee 
disorder, and entitlement to service connection for a back 
disorder.  

4.  The RO denied a claim of entitlement to service 
connection for residuals of a head injury when it issued an 
unappealed rating decision in September 1996.

5.  Evidence received since the September 1996 rating 
decision does not bear directly or substantially upon the 
specific matter of entitlement to service connection for 
residuals of a head injury under consideration, is either 
cumulative or redundant, it does not relate to an 
unestablished fact necessary to substantiate the claim, and 
it does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for residuals 
of a head injury.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1996 final rating 
decision wherein the RO denied claims of entitlement to 
service connection for a right knee disorder, entitlement to 
service connection for a left knee disorder, and entitlement 
to service connection for a back disorder, is new and 
material, and the veteran's claims for those benefits are 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
3.160, 20.1103 (2005).

2.  Evidence submitted since the September 1996 final rating 
decision wherein the RO denied a claim of entitlement to 
service connection for residuals of a head injury is not new 
and material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5107, 
5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 
20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for residuals of a head injury, entitlement to service 
connection for a right knee disorder, entitlement to service 
connection for a left knee disorder, and entitlement to 
service connection for a back disorder.  He claims that these 
disabilities are related to injuries that he sustained in 
service.  Given that they have previously been denied in 
unappealed rating decisions, he seeks to reopen the claims 
based upon the submission of the requisite new and material 
evidence.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claims.



Veterans Claims Assistance Act 
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the August 2002 rating 
decision and February 2004 statement of the case which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The February 2004 statement of 
the case provided the veteran with notice of all the laws and 
regulations pertinent to his claims and those pertinent to 
the implementation of the VCAA.  

Further, in correspondence dated in May 2002 and June 2003, 
the RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to his claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service 
connection for the disabilities at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court reaffirmed that the enhanced 
duty to notify provisions under the VCAA should be met prior 
to an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  In the instant appeal, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in June 2003 was not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also notes that the May 2002 and June 2003 VCAA 
notices did not contain a specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claims.  38 C.F.R. § 3.159(b)(1) (2004).  
Although the foregoing notice letters had both pre-dated and 
post-dated the initial rating action, the sum of the notices 
to the veteran can be considered satisfactory since it 
properly conveyed to the veteran the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Moreover, throughout the course of this appeal, the RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claims - that is, evidence of the type that 
should be considered by VA in assessing his claims.  A 
generalized request in the initial VCAA notice for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the initial and 
secondary notices did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that V has 
not afforded the veteran pertinent VA examinations.  
Essentially, the Board finds no duty on the part of VA to 
afford the veteran such examinations absent the receipt of 
the requisite new and material evidence to reopen the claims 
in question.  Without such evidence, there is no indication 
that additional examination is necessary for the fair 
adjudication of the veteran's claim.  38 U.S.C.A. § 5103A.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Although the veteran has spoken in vague terms 
about possible police records and private hospital records 
that could allegedly document a head injury sustained in a 
motor vehicle accident in service, he has not provided 
sufficiently specific information to cause VA to try to seek 
the putative evidence.  The information pertaining to the 
location of the accident was speculative, and the name of the 
hospital was not identified.  It does not appear that there 
are any additional pertinent treatment records to be 
requested or obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims to 
reopen service connection for residuals of a head injury, 
entitlement to service connection for a right knee disorder, 
entitlement to service connection for a left knee disorder, 
and entitlement to service connection for a back disorder.  
Accordingly, the Board will proceed with appellate review.

Analysis

The issues for resolution before the Board are whether new 
and material evidence has been received to reopen the 
appellant's claims of entitlement to service connection for 
residuals of a head injury, a right knee disorder, a left 
knee disorder, and a back disorder.  

After a review of the evidence of record, the Board finds 
that new and material evidence has been received to reopen 
the claims of entitlement to service connection for a right 
knee disorder, entitlement to service connection for a left 
knee disorder, and entitlement to service connection for a 
back disorder, but has not been received to reopen the 
appellant's claim of entitlement to service connection for 
residuals of a head injury.  Therefore, the claims of 
entitlement to service connection for a right knee disorder, 
entitlement to service connection for a left knee disorder, 
and entitlement to service connection for a back disorder are 
reopened and the appellant is entitled to have those claims 
considered de novo.  The case is being remanded to the RO for 
said review.  On the other hand, the denial of the claim of 
entitlement to service connection for residuals of a head 
injury shall remain final.  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  38 C.F.R. § 3.104(a).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The CAVC has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

The RO denied claims of entitlement to service connection for 
a right knee disorder, entitlement to service connection for 
a left knee disorder, and entitlement to service connection 
for a back disorder when it issued unappealed rating 
decisions in July 1985, and October 1987, and September 1996.

The RO denied a claim of entitlement to service connection 
for residuals of a head injury when it issued an unappealed 
rating decision in September 1996.

The September 1996 RO decision, the last time the claims of 
entitlement to service connection for residuals of a head 
injury, entitlement to service connection for a right knee 
disorder, entitlement to service connection for a left knee 
disorder, and entitlement to service connection for a back 
disorder were finally disallowed on any basis, is final and 
may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

Therefore, the appellant's claims for entitlement to service 
connection for residuals of a head injury, entitlement to 
service connection for a right knee disorder, entitlement to 
service connection for a left knee disorder, and entitlement 
to service connection for a back disorder may be reopened 
only if new and material evidence has been secured or 
presented since the September 1996 RO action.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence 
previously meant evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The Board notes, however, that 38 C.F.R. § 3.156(a) has been 
amended and the amendment does apply in this case, as it 
applies to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The appellant's claims 
to reopen were filed in February 2002.  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  

Therefore, the former three-step analysis now requires just 
two:  a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claimed entitlement to service connection for a 
right knee disorder, entitlement to service connection for a 
left knee disorder, and entitlement to service connection for 
a back disorder, in light of the applicable law, the Board 
finds that new and material evidence to reopen those claims 
has been received.  On the other hand, the Board finds that 
there has not been received the requisite new and material 
evidence to reopen the claim of entitlement to service 
connection for residuals of a head injury.  

At the time of the September 1996 denials, the evidence in 
the claims file consisted only of the appellant's service 
medical records and his allegations that he had the claimed 
disorders and that they were related to service.  The 
specified basis for the final disallowance of the appellant's 
claim of entitlement to service connection for residuals of a 
head injury was that there was no record of treatment in 
service for a head injury and no evidence of current 
residuals of a head injury.  The specified basis for the 
final disallowance of the claims of entitlement to service 
connection for a right knee disability, a left knee 
disability, and a back disorder, was that, although there was 
evidence of treatment in service for a left knee injury and a 
back injury, there was no evidence that the claimed 
disabilities continued to exist, and no evidence relating the 
claimed disabilities to service.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claims of entitlement to service 
connection for residuals of a head injury, entitlement to 
service connection for a right knee disorder, entitlement to 
service connection for a left knee disorder, and entitlement 
to service connection for a back disorder in September 1996 
includes VA medical records from April 2002 to July 2003, and 
the written and oral testimony of the veteran.  

Significantly, the VA outpatient treatment records associated 
with the claims file since 1996 includes documentation of the 
treatment of the veteran for knee and back disabilities that 
the veteran attributed to in-service injuries in 1983.  In 
each case, the VA treating physician transcribed the history 
of the injuries provided by the veteran without comment.  In 
one outpatient treatment record dated in July 2003, the VA 
physician indicated that the veteran's knee and back problems 
had been present for the past twenty years.  

Although there is no record that the veteran has had 
continuing knee and back disorders since service, the 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The 
VA physicians who treated the veteran in 2003 were competent 
to provide an opinion as to the longevity of the veteran's 
knee and back disorders, and even though it appears to have 
been portrayed in the context of history given by the 
veteran, at the very least (again assuming credibility), this 
represents the initial competent evidence in the claims file 
of current disabilities that could be related to service.  

This particular evidence received since the 1996 denial bears 
directly and substantially upon the specific matter under 
consideration - whether the appellant has knee and back 
disorders that can be related by competent medical evidence 
to a disease or injury in service - and was not considered by 
the RO in its September 1996 decision.  The VA medical 
evidence added to the record subsequent to the September 1996 
unappealed denial provides additional information and details 
that raise a reasonable possibility of substantiating the 
claims of entitlement to service connection for a right knee 
disorder, entitlement to service connection for a left knee 
disorder, and entitlement to service connection for a back 
disorder.  38 C.F.R. § 3.156(a).  At the very least, it 
addresses the issue of the corroboration of whether the 
veteran has current disabilities of the knees and back, an 
element that was part of the bases for the last final denial 
- a relationship between a current disorder and service.  The 
new evidence, when viewed with the old evidence, raises the 
possibility that the appellant has these claimed orthopedic 
disorders that were incurred in service.  

On the other hand, the newly received evidence is not new and 
material with respect to the claim of entitlement to service 
connection for residuals of a head injury.  Essentially, none 
of the new evidence that would be considered to have come 
from competent sources (i.e. individuals who would be 
qualified to provide the diagnosis and/or etiology of a 
medical disorder) provides any indication that the veteran 
had a head injury in service, or that he currently has 
residuals thereof, or that he has a current head disorder 
related to an injury in service.  

Moreover, the written and oral testimony of the veteran are 
not new in that they are merely restatements of the 
allegations that he had presented at the time of the 
September 1996 denial.  Further, they are not material in 
that, as a lay person he is not competent to offer evidence 
that requires medical knowledge, such as the diagnosis or 
cause of a disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In summary, evidence received since the September 1996 rating 
decision bears directly and substantially upon the specific 
matter of entitlement to service connection for a right knee 
disorder, entitlement to service connection for a left knee 
disorder, and entitlement to service connection for a back 
disorder, is neither cumulative nor redundant as to those 
issues, and raises the possibility of proving that the 
appellant has these claimed orthopedic disorders that were 
incurred in service.  

The evidence received subsequent to the September 1996 RO 
decision and notification is new and material as to the 
issues of entitlement to service connection for a right knee 
disorder, entitlement to service connection for a left knee 
disorder, and entitlement to service connection for a back 
disorder, and serves to reopen the appellant's claims as to 
those disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 3.304 (2005).

On the other hand, evidence received since the September 1996 
rating decision does not bear directly and substantially upon 
the specific matter of entitlement to service connection for 
residuals of a head injury, is either cumulative or redundant 
as to that issue, and does not raise the possibility of 
proving that a current head disability resulted from an 
injury in service.  The preponderance of the evidence is 
against the reopening of that claim, and the September 1996 
RO decision remains final as to it.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156, 3.159, 3.304.


ORDER

Having received new and material evidence to reopen a claim 
of entitlement to service connection for a left knee 
disorder, the appeal is granted to this extent only.

Having received new and material evidence to reopen a claim 
of entitlement to service connection for a right knee 
disorder, the appeal is granted to this extent only.

Having received new and material evidence to reopen a claim 
of entitlement to service connection for a back disorder, the 
appeal is granted to this extent only.

Not having received new and material evidence to reopen a 
claim of entitlement to service connection for residuals of a 
head injury, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

As noted above, the issues previously before the Board were 
whether the appellant's claims of entitlement to service 
connection for a right knee disorder, entitlement to service 
connection for a left knee disorder, and entitlement to 
service connection for a back disorder could be reopened on 
the basis of the receipt of new and material evidence.  

Given that the appellant's claims have been reopened and the 
issues have thus been modified, the Board observes that 
additional due process requirements may be applicable as they 
pertain to the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Having reopened the appellant's claims of entitlement to 
service connection for a right knee disorder, entitlement to 
service connection for a left knee disorder, and entitlement 
to service connection for a back disorder, it is incumbent 
upon the RO to readjudicate that claims on a de novo basis 
with consideration of all of the evidence, both new and old.  
Consequently, the issues must also be remanded to the RO via 
the AMC.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the claims of entitlement to 
service connection for a right knee 
disorder, entitlement to service 
connection for a left knee disorder, and 
entitlement to service connection for a 
back disorder in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183 ,§ 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for knee disorders and a back 
disorder since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence not 
already obtained.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedist or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
knee or back disorders.  

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review and reviewed in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it likely, unlikely, or at least as 
likely as not (examiner to choose one) 
that the veteran has a current left knee 
disorder, right knee disorder, and/or a 
back disorder.  

Is it likely, unlikely, or at least as 
likely as not (examiner to choose one) 
that any such disorder identified is 
related to service on any basis, or if 
preexisting service, increased in 
severity therein, beyond the natural 
progress of the disorder?

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for a right knee 
disorder, entitlement to service 
connection for a left knee disorder, and 
entitlement to service connection for a 
back disorder, on a de novo basis.  

If any benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim(s) 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim(s) 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in a denial.  38 C.F.R. § 3.655 
(2005).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


